198 F.2d 568
UNITED STATES ex rel. KALOUDIS,v.SHAUGHNESSY.
272, 22414

United States Court of Appeals Second Circuit.
July 18, 1952.
Lebovici & Safir, New York City, Harold D. Safir, New York City, of counsel, for relator-appellant.
Myles J. Lane, U.S. Atty., New York City, William J. Sexton, Asst. U.S. Atty., and Lester Friedman, Atty. Immigration and Naturalization Service, New York City, of counsel, for respondent-appellee.
Before AUGUSTUS N. HAND, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Affirmed on opinion of Noonan, J., 106 F.Supp. 483.